Exhibit 10.7

NOTE

 

$45,000,000    January 9, 2019

PAR PACIFIC HOLDINGS, INC., a Delaware corporation (the “Borrower”), promises to
pay to the order of BANK OF HAWAII, a Hawaii corporation (the “Bank”), the
principal sum of $45,000,000, together with interest on outstanding principal
balances hereunder, computed on the basis of the actual number of days elapsed
between payments and based on a 360-day year, as set forth below.

1. Interest Rate; Payments

(a) During the term of this Note (the “Term”), the interest rate on the
outstanding principal balance shall be a floating rate equal to 3.50% above the
applicable LIBOR for the Interest Period, which interest rate shall be subject
to adjustment on the first day of each calendar month during the Term.

(b) During the Term, payments of accrued interest only shall be made on the
first day of each calendar month, beginning with the payment due on February 1,
2019 and ending with the payment due on July 1, 2019.

(c) The entire unpaid principal balance and all accrued and theretofore unpaid
interest thereon shall be due and payable in full on July 9, 2019, unless sooner
due as hereinafter provided.

(d) Each installment payment is to be applied when received first to the payment
of accrued interest and then to the reduction of outstanding principal.

2. Prepayments

(a) From time to time, the Borrower may make voluntary prepayments of principal
under this Note, in whole or in part, with no prepayment privilege fee or
premium.

(b) All prepayments of principal under this Note shall be applied against
mandatory principal payments of the most remote maturity.

3. Loan Fees

In addition to all the payments due under this Note, on or before the date the
Loan is disbursed, the Borrower shall pay the Bank $225,000, which is the Loan
fee owing to the Bank. Also, the Borrower shall pay a $250,000 fee to the Bank
if the Loan is not repaid on or before March 31, 2019, and another $250,000 fee
if the Loan is not repaid on or before April 30, 2019.



--------------------------------------------------------------------------------

4. Place and Date of Payment

All payments under this Note shall be made in immediately available U.S. funds
at the Bank’s Loan Operations Department #298, P. O. Box 2715, Honolulu, Hawaii
96803, or at such other place as the Bank shall have designated in a written
notice delivered to the Borrower. Whenever any payment to be made under this
Note is due on a day that is not a Business Day, payment shall be made on the
next succeeding Business Day and the extension of time shall be included in the
computation of interest.

5. Late Charge

If any payment due under this Note is not received by the Bank within 10 days
after its due date, the Borrower shall pay to the Bank a late charge in respect
of that payment, in the amount of 5.0% of the overdue portion of the payment.

6. Events of Default.

The occurrence of any one or more of the following events shall constitute an
Event of Default hereunder and under the other Loan Documents:

(a) The Borrower shall fail to pay when due any sum payable under this Note, and
such failure shall continue for a period of 10 days.

(b) The Borrower shall fail to observe or perform any other obligation to be
observed or performed by the Borrower under any of the Loan Documents and such
failure shall continue for 30 days after written notice of such failure from the
Bank to the Borrower.

(c) Any financial statement, other statement, representation, warranty or
certificate made or furnished by the Borrower to the Bank shall be materially
false, incorrect, or incomplete when made or delivered.

(d) The Borrower shall admit its inability to pay its debts as they mature, or
shall make an assignment for the benefit of its creditors.

(e) A decree or order for relief shall be entered by a court having jurisdiction
in respect of the Borrower in an involuntary case under the federal Bankruptcy
Code or any other applicable federal or state bankruptcy, insolvency or similar
law, or a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) shall be appointed for the Borrower or for any substantial
part of its property, and any such decree or order shall continue unstayed and
in effect for a period of 60 consecutive days.

 

2



--------------------------------------------------------------------------------

(f) The Borrower shall commence a voluntary case under the federal Bankruptcy
Code or any other applicable federal or state bankruptcy, insolvency or similar
law, or shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of any substantial part of its property.

(g) There shall be an “Event of Default” under any other financing or loan made
by the Bank to the Borrower or to the Borrower’s subsidiaries.

7. Acceleration; Default Rate

If any Event of Default shall occur and be continuing, the entire principal sum
and accrued interest thereon, together with costs and (to the extent permitted
under applicable law) reasonable attorneys’ fees incurred by the Bank in
collecting or enforcing payment, shall, at the option of the Bank, immediately
become due and payable, anything herein contained to the contrary
notwithstanding, time being of the essence. In an Event of Default, the Bank
shall also have any and all other rights and remedies under the Loan Documents,
by applicable law or in equity. If an Event of Default shall occur and be
continuing, the Bank, at its option, even if acceleration has not occurred, may
increase the interest rate on the outstanding principal balance under this Note
to the Default Rate. The whole of the outstanding principal sum shall bear
interest at the Default Rate from and after maturity whether or not resulting
from acceleration.

8. Definitions. As used in this Note:

(a) “Base Rate” means the primary index rate established from time to time in
good faith by the Bank in the ordinary course of its business and with due
consideration of the money market, and published by intrabank circular letters
or memoranda for the guidance of its loan officers in pricing all of its loans
which float with the Base Rate. A change in the Base Rate shall take effect on
the date upon which a change in the Base Rate is announced, with or without
notice to the Borrower.

(b) “Business Day” means any day on which the main branch of the Bank in
Honolulu is open to the public for business and a day on which dealings are
carried on in the interbank market(s) used to determine LIBOR.

(c) “Default Rate” means interest at a floating rate four percentage points (4%)
above the Base Rate, or at a fixed rate of 18% per year, whichever is greater at
any time.

 

3



--------------------------------------------------------------------------------

(d) “Interest Period” means a period of one (1) month, beginning on the first
day of the calendar month and ending on the last day of that month; provided,
however, that the first Interest Period under this Note shall begin on the date
that the Loan is disbursed and end on the last day of the month in which the
disbursement is made, and LIBOR for that first Interest Period shall still be
based on a one month Interest Period.

(e) “LIBOR” means the reserve-adjusted rate of interest per annum, rounded if
necessary, to the nearest four (4) decimal places, at which U.S. dollar deposits
in immediately available funds are offered to major banks in the interbank
market. The Bank shall establish LIBOR for each Interest Period based on offered
rates as reported by reporting services generally used by the Bank. Rates are
quoted based on both the Interest Period and the outstanding principal balance
of the Loan. The interest rate change will not occur more often than once each
month and will be the rate on the day which is two (2) Business Days prior to
the first day of each calendar month. Such rate shall incorporate the following
adjustment for any reserve requirements relative to dollar deposits, placed on
the Bank by any regulatory body:

 

                   LIBOR (Unadjusted)                  LIBOR (Reserve
Adjusted)   =    (100% - LIBOR Reserve Requirement)   

In the event LIBOR for any Interest Period would be less than 0.0% per annum,
then the LIBOR rate for such Interest Period shall be deemed to be 0.0% per
annum. The Bank’s determination of LIBOR shall be binding and conclusive upon
the Borrower absent manifest error. The Bank’s LIBOR rate is not intended to
serve any purpose other than providing an index to determine the interest rate
used under this Note.

(f) “LIBOR Reserve Requirement” means the then maximum effective rate per annum
(expressed as a percentage), as determined solely by the Bank, of reserve
requirements imposed by any regulatory body (such as those pursuant to
Regulation D of the Board of Governors of the Federal Reserve System) on LIBOR
liabilities of U.S. banks having a term to maturity equal to the Interest
Period; and as adjusted by the Bank for changes or scheduled changes in such
percentage during the Interest Period.

(g) “Loan” means the $45,000,000 loan evidenced by this Note.

(h) “Loan Documents” means this Note, that certain Loan Agreement dated on or
about the date hereof, made by and between the Borrower and the Bank, and any
and all other documents which evidence or secure the Loan, including all
amendments thereto.

 

4



--------------------------------------------------------------------------------

9. Miscellaneous

(a) LIBOR Provisions. Notwithstanding anything to the contrary contained in this
Note, the Borrower agrees that the following shall apply to the interest rate
based on LIBOR:

(i) If the Bank determines (which determination shall be conclusive absent
manifest error) that LIBOR is unavailable, unascertainable or illegal, or fails
adequately to reflect the cost of making loans based on LIBOR, but such
circumstances are likely to exist for less than three (3) consecutive Interest
Periods, then the Bank shall forthwith give notice thereof to the Borrower,
whereupon (until such time as the Bank notifies the Borrower that such
circumstances no longer exist), LIBOR shall be replaced with a rate equal to the
Fed Funds Rate plus 50 basis points.

As used herein, “Fed Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Bank from three Federal Funds brokers of recognized
standing selected by the Bank; provided, however, that if the Fed Funds Rate
determined as provided above would be less than zero percent (0.0%), then the
Fed Funds Rate shall be deemed to be zero percent (0.0%).

(ii) If the Bank determines that any of the following conditions exist (which
determination shall be conclusive absent manifest error):

(1) LIBOR is unavailable, unascertainable or illegal, or fails adequately to
reflect the cost of making loans based on LIBOR,

(2) LIBOR is no longer a widely recognized benchmark rate for newly originated
loans in the United States commercial real estate loan market, or

(3) LIBOR shall no longer be used for determining rates in the United States
commercial real estate loan market within the upcoming 6 months, as specified by
any administrator for any service providing such LIBOR quotes,

then the Bank will establish a replacement rate for LIBOR (the “Replacement
Rate”), based on the prevailing market convention for determining a rate of
interest for commercial real estate loans in the United States at such time and
similar transactions in which the Bank is serving as lender. The Bank shall
notify the Borrower of the Replacement Rate, and the Replacement Rate shall
replace LIBOR in determining

 

5



--------------------------------------------------------------------------------

the applicable interest rate for the Loans, notwithstanding anything to the
contrary set forth in provisions of the Loan Documents relating to amendments,
unless the Bank shall have received, within five (5) Business Days of the date
notice of the Replacement Rate is provided to the Borrower, a written notice
from the Borrower stating that the Borrower objects to the Replacement Rate
(which such notice shall state with specificity the reasons for such objection).
If the Borrower so objects to the Replacement Rate and until the Bank and the
Borrower agree upon another rate to replace LIBOR, LIBOR shall be replaced with
an interest rate equal to the Fed Funds Rate plus 50 basis points, without the
need for consent from the Borrower or a written amendment to any Loan Document,
notwithstanding anything to the contrary set forth in the Loan Documents.

(iii) If, after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof or compliance
by the Bank with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:

(1) Shall subject the Bank to any tax, duty or other charge with respect to an
interest rate based on LIBOR, or shall change the basis of taxation of payments
to the Bank of the principal of or interest or in respect of any other amounts
due under this Note because of an interest rate based on LIBOR (except for
changes in the rate of tax on the overall net income or gross income of the
Bank); or

(2) Shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in the LIBOR Reserve Requirement described in this
Note), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Bank;

and the result of any of the foregoing is to increase the cost to the Bank of
making or maintaining the Loan with an interest rate based on LIBOR, or to
reduce the amount of any sum received or receivable by the Bank under this Note,
by an amount deemed by the Bank to be material, then, within 15 Business Days
after demand by the Bank, supported by a certification showing in reasonable
detail the calculation and amount of such increased costs or reduction, the
Borrower agrees to pay to the Bank, such additional amount or amounts as will
compensate the Bank for such increased cost or reduction of receivables. The
Bank shall promptly notify the Borrower of any event of which it has knowledge,
occurring after the date hereof, which will entitle the Bank to compensation
pursuant to this paragraph. A certificate of the Bank claiming compensation
under this section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Bank may use any reasonable averaging and
attribution methods.

 

6



--------------------------------------------------------------------------------

(b) Governing Law; Jurisdiction. This Note is to be construed in accordance
with, and governed by, the laws of the State of Hawaii. The Borrower irrevocably
consents and submits to the exclusive jurisdiction of the state courts of the
State of Hawaii and the United States District Court for the District of Hawaii
with respect to any action instituted under this Note or any other Loan
Document.

(c) Waiver and Consent. The Borrower and all endorsers and all other persons
liable on this Note waive demand, protest and notice of demand, protest and
nonpayment and consent to any and all renewals and extensions in time of payment
hereof and further agree that at any time the terms of the payment hereof may be
modified or security released, by agreement between the Bank and any owner of
the premises affected by the instruments securing this Note without affecting
the liability of any party to this Note or of any person liable or to become
liable with respect to any indebtedness evidenced hereby. In any action or
proceeding to recover any sum herein provided for, no defense of adequacy of
security or that resort must first be had to any security or to any other person
shall be asserted.

(d) Successors and Assigns. All of the covenants, provisions and conditions
herein contained are made on behalf of, and shall apply to and bind, the
successors and assigns of the Borrower and inure to the benefit of the
successors and assigns of the Bank.

10. Waiver of Jury Trial

The Borrower and, by its acceptance of this Note, the Bank hereby waive their
respective rights to a trial before a jury in connection with any dispute,
proceeding or claim arising out of, or in any way related to, the Loan, this
Note, or any of the other Loan Documents.

 

PAR PACIFIC HOLDINGS, INC.,
a Delaware corporation By  

/s/ William Monteleone

  Name: Will Monteleone   Title: CFO

 

7